                 Case 19-11791-BLS         Doc 317       Filed 11/27/19     Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

      In re:                                        )
                                                    )     Chapter 11
      OLD LC, INC., et al.,1                        )
                                                    )     Case No. 19-11791 (BLS)
                                Debtors.            )
                                                    )     (Jointly Administered)
                                                    )
                                                    )

                    NOTICE OF AGENDA OF MATTERS SCHEDULED
                 FOR HEARING ON DECEMBER 3, 2019 AT 1:00 P.M. (EDT)2

      I.        MATTERS GOING FORWARD

           1.     Motion for Order Pursuant to 11 U.SC. § 365(d)(4) for Extension of Time to
                  Assume or Reject Non-Residential Real Property Lease [Docket No. 296 -
                  filed November 5, 2019]

                  Objection / Response Deadline:          November 26, 2019 at 4:00 p.m. (ET)

                  Objections / Responses Received:        None.

                  Status:                                 This matter will be going forward.


    Dated: November 27, 2019                            ROBINSON & COLE LLP
    Wilmington, Delaware
                                                        /s/ Jamie L. Edmonson
                                                        Jamie L. Edmonson (No. 4247)
                                                        1201 N. Market Street, Suite 1406
                                                        Wilmington, Delaware 19801
                                                        Telephone: (302) 516-1705
                                                        Facsimile: (302) 351-8618
                                                        Email: jedmonson@rc.com

1
         The Debtors are the following four entities (the last four digits of their respective taxpayer
identification numbers, if any, follow in parentheses): Old LC, Inc. (7119), Old LC Holdings, Inc., Old
LCF, Inc., and Old LC Parent, Inc. The Debtors’ noticing address in these Chapter 11 cases is 3401
Pasadena Avenue, Los Angeles, CA 90031.
2
         The hearing will be held before The Honorable Brendan Linehan Shannon at the United States
Bankruptcy Court for the District of Delaware, 824 North market Street, 6 th Floor, Courtroom 1,
Wilmington, Delaware 19801. Any person who wishes to appear telephonically at the December 3, 2019
hearing must contact COURTCALL, LLC at 866-582-6878 prior to the hearing to register his/her
telephonic appearance in accordance with the Instructions for Telephonic Appearances effective January 5,
2005, Revised May 11, 2018.
            Case 19-11791-BLS       Doc 317     Filed 11/27/19    Page 2 of 2


                                               Co-counsel to the Debtors and Debtors in
                                               Possession

                                                -   and -

BRYAN CAVE LEIGHTON PAISNER                    BRYAN CAVE LEIGHTON PAISNER
LLP                                            LLP
Mark I. Duedall (No. 3346)                     Andrew J. Schoulder (Admitted pro hac vice)
Leah Fiorenza McNeill (Admitted pro hac        1290 Avenue of the Americas
vice)                                          New York, New York 10104-3300
1201 W. Peachtree Street, NW, 14th Floor       Telephone: (212) 541-2000
Atlanta, Georgia 30309-3471                    Facsimile: (212) 541-4630
Telephone: (404) 572-6600                      Email: andrew.schoulder@bclplaw.com
Facsimile: (404) 572-6999
Email: mark.duedall@bclplaw.com
       leah.fiorenza@bclplaw.com
                                               Counsel to the Debtors and Debtors in
                                               Possession




                                           2
